Citation Nr: 1607985	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  05-18 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUE

Whether the failure to address the question of service connection for any knee
disability or pes planus by an April 1990 rating decision constitutes clear and
unmistakable error (CUE).

(The issues of whether the Veteran's disability compensation benefits were properly terminated during the period from December 6, 2006 to June 13, 2007, and whether an overpayment of service-connected compensation benefits in the calculated amount of $8,122.03 was validly created, are the subject of separate Board decisions.)

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from August 1984 to January 1990.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2002 decision by the RO in Milwaukee Wisconsin that found no CUE in an April 1990 rating decision.  Jurisdiction of this case was subsequently transferred to the RO in Chicago, Illinois.

A personal hearing was held in November 2004 before a hearing officer of the RO, and a transcript of this hearing is of record.

The issue of whether there was CUE in an April 1990 rating decision is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a January 14, 2009 decision, the Board denied the Veteran's claim alleging that there was CUE in an April 1990 decision. 
 
2.  In June 2008, the RO notified the Veteran that he had been scheduled for a Travel Board hearing on August 7, 2008; the Veteran failed to appear for the hearing. 
 
3.  A January 14, 2009 report of contact notes the Veteran informed VA that he did not attend the hearing because he did not receive notice of the hearing, and asked that the hearing be rescheduled. 
 
4.  In February 2009, a Veterans Law Judge (VLJ) of the Board found that the Veteran had demonstrated good cause for his failure to appear at the August 7, 2008 hearing before a VLJ of the Board.

5.  In March 2009, the Veteran filed a motion to vacate the Board's January 14, 2009 decision, on the basis that the decision was rendered without giving him the opportunity to testify at a hearing.

6.  In October 2009, the VLJ who signed the January 2009 decision asked the RO to schedule a hearing with regard to this appeal; this hearing has not yet been held.


CONCLUSION OF LAW

The criteria for vacatur of the January 14, 2009 Board decision denying the Veteran's claim alleging that there was CUE in an April 1990 decision, have been met.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).    

In a June 2005 VA Form 9, the Veteran requested a Travel Board hearing at the RO.  In June 2008, the RO notified the Veteran that he had been scheduled for a Travel Board hearing on August 7, 2008; the Veteran failed to appear for the hearing. 
 
A January 14, 2009 report of contact reflects that the Veteran informed VA that he did not attend the hearing because he did not receive notice of the hearing, and asked that the hearing be rescheduled.  Evidence on file reflects that the Veteran's mailing address changed during this period.
 
In a January 14, 2009 decision, the Board denied the Veteran's claim alleging that there was CUE in an April 1990 rating decision that did not award service connection for bilateral knee disabilities and bilateral pes planus.

In February 2009, a VLJ of the Board found that the Veteran had demonstrated good cause for his failure to appear at the August 7, 2008 hearing before a VLJ of the Board.

In March 2009, the Veteran filed a motion to vacate the Board's January 14, 2009 decision, on the basis that the decision was rendered without giving him the opportunity to testify at a hearing.  He requested a Board videoconference hearing.

In October 2009, the VLJ who signed the January 2009 decision asked the RO to schedule a hearing with regard to this appeal; this hearing has not yet been held.

The Board finds that Veteran was denied due process of law in having his claim denied without rescheduling his requested hearing, and the January 2009 Board decision must be vacated in the interest of due process.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. 20.904. 

Accordingly, the January 14, 2009 Board decision addressing the issue of whether there was CUE in an April 1990 rating decision is vacated.


ORDER

The January 2009 Board decision that denied the claim alleging that an April 1990 rating decision contained CUE is vacated.


REMAND

Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014).

As noted above, the Veteran was scheduled for a Travel Board hearing before the Board to be held on August 7, 2008, but he did not appear for the proceeding.  A January 14, 2009 report of contact reflects that the Veteran informed VA that he did not attend the hearing because he did not receive notice of the hearing, and asked that the hearing be rescheduled.  Evidence on file reflects that the Veteran's mailing address changed during this period.  

In March 2009, the Veteran reiterated his request for a Board hearing, and specified that he wanted a Board videoconference hearing.

The Board has found that the Veteran has met the requirements of "good cause" shown for his failure to attend the August 2008 Board hearing.  Accordingly, the Board finds that the claim must be remanded to afford the Veteran an opportunity to testify at hearing before deciding his appeal.  38 C.F.R. §§ 20.700(a), 20.704 (2015).  This hearing must be scheduled by the RO.

Accordingly, the case is REMANDED for the following action:

1.  Schedule a videoconference hearing before a VLJ of the Board at the next available opportunity.  Notify the Veteran of the date, time, and location of this hearing, and put a copy of this notice letter in his claims file.  Ensure that the notice is mailed to the Veteran's current mailing address.

2.  Once the Veteran has been afforded this requested hearing, or in the event that he withdraws this hearing request or fails to appear on the date scheduled, return the file to the Board for further appellate consideration of his claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


